           Case 2:11-cv-00907-JAM-DAD Document 68 Filed 11/20/20 Page 1 of 3



 1   LONGYEAR & LAVRA, LLP
     John A. Lavra, CSB No.: 114533
 2   Amanda L. McDermott, CSB No.: 253651
     3620 American River Drive, Suite 230
 3   Sacramento, CA 95864
     Phone: 916-974-8500
 4   Facsimile: 916-974-8510
 5   Attorneys for County of Sacramento,
     Sheriff Scott Jones
 6
 7   ROSEN BIEN GALVAN & GRUNFELD, LLP
     Ernest Galvan, CSB No.: 196065
 8   101 Mission Street, Sixth Floor
     San Francisco, CA 94105
 9   Phone: (415) 433-6830
     Fax: (415) 433-7104
10
11                               UNITED STATES DISTRICT COURT
12                              EASTERN DISTRICT OF CALIFORNIA
13
14   PRISON LEGAL NEWS, a project of the              )       Case No.: 2:11-cv-00907-JAM-DAD
     HUMAN RIGHTS DEFENSE CENTER,                     )
15                                                    )
                      Plaintiff,                      )       STIPULATION AND ORDER TO
16                                                    )       VACATE CONSENT DECREE
             v.                                       )
17                                                    )       [Fed. R. Civ. P. 60(b)]
     COUNTY OF SACRAMENTO, SCOTT R. )
18   JONES, individually and in his capacity as       )
     Sheriff of the County of Sacramento; DOES 1- )
19   20, in their individual and official capacities, )
                                                      )
20                    Defendants.                     )
                                                      )
21
22          This Stipulation and Order Vacating the Consent Decree is entered into by and among

23   Plaintiff Prison Legal News, a project of the Human Rights Defense Center, (“Plaintiff”) and

24   Defendants County of Sacramento and Scott R. Jones (“Defendants”) (collectively, “the

25   Parties”), by and through their respective counsel.

26          WHEREAS, the Parties negotiated a settlement by Consent Decree that was entered on

27   July 16, 2012, resolving all claims asserted in the Complaint [Dkt. No. 60];

28          WHEREAS, on August 6, 2012 the claims against Defendants were dismissed with

                                                          1
               STIPULATION AND ORDER TO VACATE CONSENT DECREE [Fed. R. Civ. P. 60(b)]
            Case 2:11-cv-00907-JAM-DAD Document 68 Filed 11/20/20 Page 2 of 3



 1   prejudice under Fed. R. Civ. P. 41(a)(2), subject to the condition that the Court retained
 2   jurisdiction to enforce compliance with the Consent Decree until such jurisdiction is terminated
 3   by the Court upon motion of either party [Dkt. No. 62];
 4           WHEREAS, Defendants have complied with the terms of the Consent Decree and have
 5   affirmed that they do not intend to modify or cease the current practice at its jail facilities of
 6   removing staples and/or mailing labels from publications, correspondence, and documents sent
 7   by Publishers to prisoners prior to their delivery to the prisoner [See Exhibit 1 attached hereto];
 8           WHEREAS, the Parties have met and conferred and agree that that it would be in the
 9   interests of justice and judicial economy and that good cause exists to vacate the Consent Decree
10   at this time.
11           NOW, THEREFORE, IT IS STIPULATED AND AGREED that there is good cause to
12   ORDER that the Consent Decree entered in this matter be VACATED, the Court’s jurisdiction
13   thereover be terminated, and the case be dismissed in its entirety.
14           IT IS SO STIPULATED.
15
      Dated: November 19, 2020                 LONGYEAR & LAVRA, LLP
16
17                                       By: /S/ Amanda L. McDermott
                                             JOHN A. LAVRA
18                                           AMANDA L. MCDERMOTT
                                             Attorneys for Defendants County of Sacramento,
19                                           Sheriff Scott Jones
20
21    Dated: November 18, 2020                 ROSEN BIEN GALVAN & GRUNFELD, LLP
22
                                         By: /S/ Ernest Galvan
23                                           ERNEST GALVAN
                                             Attorneys for Plaintiff Prison Legal News
24
25
26
27
28

                                                        2
                STIPULATION AND ORDER TO VACATE CONSENT DECREE [Fed. R. Civ. P. 60(b)]
            Case 2:11-cv-00907-JAM-DAD Document 68 Filed 11/20/20 Page 3 of 3



 1                                               ORDER
 2           Upon review and consideration of the Parties’ stipulation and supporting materials

 3   submitted therewith, it is hereby ORDERED that the Consent Decree entered on July 16, 2012 in

 4   this matter is VACATED, the Court’s jurisdiction over this matter is hereby terminated, and this

 5   case is dismissed in its entirety.

 6           IT IS HEREBY ORDERED.

 7
     Dated: November 19, 2020                      /s/ John A. Mendez
 8
                                                   THE HONORABLE JOHN A. MENDEZ
 9                                                 UNITED STATES DISTRICT COURT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     3
                STIPULATION AND ORDER TO VACATE CONSENT DECREE [Fed. R. Civ. P. 60(b)]
